Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “the assay” in line 2. This limitation lacks sufficient antecedent basis. Thus it is unclear as to what assay is being referred to.
	Claim 5 recites “the assay” in line 2. This limitation lacks sufficient antecedent basis. Thus it is unclear as to what assay is being referred to.
	Claim 6 is rejected since it depends from claim 5, which is rejected for the reason set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Zaag et al (US2013/0226621A1) in view of Kumar (US 20120157332).
With respect to claim 1, Van der Zaag at Fig. 1-4 and 9 teaches a system (computer systems displayed in these Fig.) for diagnosing and testing  (Fig. 4) for a disease. Van der Zaag at [0030], [0046], [0075], [0095], [0098], and [0101] and Fig. 8-9 teaches an assay apparatus (microarray for protein expression, gene expression, protein DNA interactions, etc.) storing a plurality of capture reagents (reagents immobilized to microarray; protein array; DNA array), the assay apparatus configured to perform a plurality of different assays (gene expression, DNA Methylation, protein expression, etc.) on a patient sample using the plurality of capture reagents (reagents on the microarray or the various arrays).  Specifically, Van der Zaag at [0017], [0086], [0095], claims 17-18, and Figures 8-9 teaches that the same platform can be used to perform multiple different modalities and teaches that the computer selects an assay for the patient sample.  
Van der Zaag at Fig. 1 and [0037] teaches a user interface (12) in operable communication with the assay apparatus (see Fig. 1).  Van der Zaag at [0037] teaches that the user interface allows for input of at least one patient symptom. 
Van der Zaag at Fig. 1 and [0038]-[0039] teaches a control unit (CDS processor 14) in operable communication with the user interface (12).  
Regarding subsections (i)-(iv) of Applicant’s claim 1, Van der Zaag at [0041] teaches that the control unit analyzes a disease profile database (CDS past patient case database) based on at least one patient symptom input into the user interface (compare similarity of symptoms).  Paragraph 0086 
Specifically, Van der Zaag in paragraph 0041 that a processor may access and utilize a CDS past patient cases database 18 in generating the response.  In one suitable approach, a similarity metric is employed to compare the current patient case with cases in the database 18 to identify the most similar past patient cases in the database 18.  The similarity metric may include components measuring similarity of symptoms, number of common symptoms between the current patient case and the past patient case, or other items of similarity or dissimilarity.  These most similar past patient cases may be presented to the physician, without further processing as part or all of the CDS response…[T]he processor may further process the most similar past patient cases to identify in-vitro diagnostic tests that have been successful in similar past patient cases, or to identify other pertinent medical information (for example, negative information such as in-vitro diagnostic tests that have been unsuccessful in similar past patient cases), and this processed information may be presented to the physician as part or all of the response formulated by the processor. Paragraph 0041.
Also, paragraph 0086 of Van der Zaag teaches that a test recommendation module 106 attempts to match all the clinical data of a certain patient, past guidelines, FDA approvals and recommend a battery of tests that are available in the system (or outside the system) that would be suitable for making therapy decisions for the patient.  There could be multiple companion diagnostic tests that are applicable to the patient and they can be performed within the same sample sequencing.  Such an approach is efficient if these multiple tests are using the same modality.  The test recommendation module 106 takes the query and matches it to the appropriate test which is implemented by one or more biomarker methods (algorithm that embodies the in-silico equivalent of a biomarker in the sequencing data output). Paragraph 0086.

Van der Zaag does not disclose that on a single solid phase there are more than one type of capture reagents (that each perform different assays). 
However Kumar discloses use of more than one type capture reagents on a single solid phase (bead) for performing multiple assays on a sample.
More specifically, Kumar discloses the following. 
“The methods described in FIGS. 1(a)-1(e) may be applied to multiplex measurements for multiple analytes in a sample.  In such methods, the first, second and third binding reagents (if present) may be selected to bind multiple analytes (e.g., the use of poly-dT as a binding reagent to capture multiple mRNAs in a sample through the common poly-dA tail sequence) or, alternatively, the methods may employ a plurality of different first binding reagents, second binding reagents and/or third binding reagents to bind to the multiple analytes.  To allow for independent measurement of different analytes, such multiplex methods employs at least one of the group consisting of i) a plurality of different first binding reagents, ii) a plurality of second binding reagents and iii) a plurality of third binding reagents (the different reagents within (i), (ii) or (iii) being selected for their ability to preferentially bind a target analyte relative to other target analytes).  Where a plurality of first binding reagents are used, individual particles may be attached to mixtures of the different first binding reagents or, alternatively, the particles may be prepared so that individual particles are attached to only one type of first binding reagent (e.g., such that an individual particle preferentially binds one of the target analytes relative to other target analytes). Paragraph 0107. Emphasis added.
The multiplex methods may use a variety of approaches for independently measuring different analytes.  In one embodiment, a plurality of labeled binding reagents with different preferences for target analytes may be used (e.g., a plurality of different labeled third binding reagents as in FIGS. 1(a) and 1(b), a plurality of different labeled first binding reagents as in FIG. 1(e) or a plurality of different labeled first binding reagent-particle conjugates as in FIGS. 1(c) and 1(d)).  The labels on the different labeled reagents (or, alternatively, the particles in the particle conjugates) are selected to provide distinguishable assay signals such that the different labeled reagents and, therefore, the different target analytes, can be measured independently.  In another embodiment, a plurality of second binding reagents with different preferences for target analytes may be used.  The different second binding reagents may be patterned into different discrete binding domains on one or more solid phases (e.g., as in a binding array) such that assay signals generated on the different binding domains and, therefore, the different analytes, can be measured independently (e.g., by independently addressing binding domains on electrode arrays or by independently measuring light emitted from different binding domains in a luminescence assay).  Alternatively, the different second binding reagents may be coupled to different coded beads (as described in the Solid Phases section) to allow for the different analytes to be measured independently. Paragraph 0108. Emphasis added.
Thus, Kumar teaches that multiplex measurements for multiple analytes in a sample can be done by providing on a single bead/solid phase different capturing reagents that bind to different analytes (para. 0107), and one skilled in the art would have been motivated to modify the Van der Zaag to provide different capturing binding reagents on individual particles to bind to different analytes for he purpose of measuring multiple analytes in a sample. The skilled artisan would have had reasonable expectation of success since Kumar teaches that the different analytes can be independently measured using a variety of approaches, such as providing a plurality of labeled binding reagents with different preferences for the analytes (para. 0108).
With respect to claim 3, Van der Zaag at [0041], [0085]-[0086], and Fig. 8, teaches that at least on disease profile database (CDS past patient case database) is configured to output a plurality of 
With respect to claim 4, Van der Zaag at [0048] teaches that the tests can perform each of the plurality of tests separately (if the first test generates a positive result than a second test should be performed.) Alternatively, Kumar teaches that the different labeled reagents on the different target analytes can be measured independently (Kumar in para. 0108), which is equivalent to performing separate assays (with each measurement being a separate assay).
With respect to claim 5, Examiner notes that “the assay” lacks sufficient antecedent basis. For examination purposes, “the assay” can refer to any assay. Van der Zaag at [0019] teaches that tests can be performed in parallel (simultaneously). Kumar likewise teaches simultaneously performing assays (para. 0009). Moreover, performing assays using different types of binding reagents on an individual bead, as taught by Kumar as discussed above, is equivalent to simultaneously performing assays on the individual bead.
	New claim 23 recites, “wherein at least two diseases are displayed and the user interface is configured to indicate that one of the at least two displayed diseases in (ii) is more likely to be present than another of the at least two displayed diseases based on the inputted at least one patient symptom.” 
In the combination of references, as discussed above, Van der Zaag (see paras. 0098 and 0101) teaches performing assays that indicate a disease, and Kumar (see para. 0107) teaches use of more than one type capture reagents on a single solid phase (bead) for measurements of multiple analytes in a sample. Thus, in modifying Van der Zaag, it would have been predictable that the two capture reagents can be selected to detect two different analytes that indicate two different diseases.
New claim 24 recites “wherein the control unit is configured to determine the at least one disease in i) based on weights assigned to patient symptoms within the disease profile database”.
The similarity metric may include components measuring similarity of symptoms, number of common symptoms between the current patient case and the past patient case, or other items of similarity or dissimilarity. Van der Zaag in paragraph 0086 discloses that a recommendation module matches the appropriate test which is implemented by the biomarker method.
Measuring similarity of symptoms and matching the appropriate test is equivalent to Applicant’s limitations of determining the disease based on weights assigned to patient symptoms within the disease profile database.




Claims 2, 6-8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Zaag et al (US2013/0226621A1) in view of Kumar (US 20120157332), as applied to claim 1 above, and further in view of Wakamiya (US20080241937A1) and Fritchie et al., (US2009117620).
With respect to claim 2, Van der Zaag at [0041], [0071] and Fig. 3-5 teaches that the control unit is configured to perform the assay by isolating at least one of the plurality of capture reagents based on the recommended assay (outputting at least one recommended assay based on the disease database analysis.  As explained above, the assay uses at least one of the plurality of capture reagents stored by the assay apparatus.  Van der Zaag at [0071] and Figs. 1-4 teaches that the controller causes the assay apparatus to perform the at least one assay using the at least one plurality of capture reagents, thereby 
Van der Zaag does not teach binding the capture reagents to paramagnetic particles, binding the molecules from the patient sample to the capture reagents, or analyzing the bound analyte molecule from the patient sample.
However, Wakamiya at abstract and [0084] teaches an automated analyzer that can perform immunoassays (protein expression assays).  Wakamiya at [0159] and Fig. 27 teaches selecting the assay.  Wakamiya at [0048] teaches that that automated analyzer binds capture reagents to magnetic particles, binding analyte molecules from the patient sample to at least one of plurality of capture reagents, and analyzing the bound analyte molecules in the patient sample to determine the amount (which necessarily reflects a positive or negative result).
Fritchie, throughout the reference and especially at [0058], describes a similar assay system, which uses magnetic beads and states that magnetic means paramagnetic. 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used paramagnetic particles, as taught by Fritchie, and the assay of Wakamiya, in the system of Van der Zaag.
One of ordinary skill in the art would have been to have used paramagnetic particles, as taught by Fritchie, and the assay of Wakamiya, in the system of Van der Zaag, because paramagnetic particles are routinely used in these kinds of assays and Fritchie demonstrates that, in the art, magnetic particles means paramagnetic particles. One would be motivated to use the assay of Wakamiya, because Van der Zaag teaches performing many different types of assays and an immunoassay is a routine assay for protein expression.


With respect to claim 6, Van der Zaag at [0041], [0085]-[0086], and Fig. 8, teaches that at least on disease profile database (CDS past patient case database) is configured to output a plurality of recommended assays (battery of test) to be performed by and stored by the assay apparatus (available in the system).  This indicates that more than one tests can be performed. Wakamiya at abstract and [0084] teaches an automated analyzer that can perform immunoassays (protein expression assays).  Wakamiya at [0159] and Fig. 27 teaches selecting the assay, implying multiple assays can be performed.  Wakamiya at [0048] teaches that that automated analyzer binds capture reagents to magnetic particles, binding analyte molecules from the patient sample to at least one of plurality of capture reagents, and analyzing the bound analyte molecules in the patient sample to determine the amount (which necessarily reflects a positive or negative result). When multiple assays are performed the claim limitations of two or more are met.
With respect to claims 7 and 25, Wakamiya at Fig. 35 and [0048] teaches an infectious disease profile (i.e. HIV, HEP C, HEP B) and teaches that the capture reagent is an infectious disease antigen. Examiner notes that while claim 25 specifies the type of allergens recited in claim 7, claim 25 does not require that the capture reagent be specific for allergens since allergens are still recited as an alternative to disease antigens.
With respect to claim 8, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0085], [0104], [0106]-[0107], and [0153]-[0154] teaches a reagent storage device (holder) storing the plurality of different capture reagents (Fig. 35), and wherein the logic implementer (control device/control unit 4 including CPU, which controls the body control unit) is configured to cause a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-8 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-46 and 60 of copending Application No. 15746896 (hereinafter “the reference application) in view of  Van der Zaag et al (US2013/0226621A1), and further in view of Kumar (US 20120157332).di
The copending Application appears to teach an assay apparatus storing a plurality of capture reagents (claim 39) and configured to perform a plurality of different assays (claim 68) on a patient sample using the plurality of capture reagents.  Van der Zaag at claim 39 teaches a user interface in operable communication with the assay apparatus.  Van der Zaag at claim 39 teaches a control unit (logical implementer) but does not teach the configuration or that the user interface allows the input of symptoms.
However, Van der Zaag at Fig. 1-4 and 9 teaches a system (computer systems displayed in these Fig.) for diagnosing and testing (Fig. 4) for a disease. Van der Zaag at [0030], [0046], [0075], [0095], [0098], and Fig. 8-9 teaches an assay apparatus (microarray for protein expression, gene expression, protein DNA interactions, etc.) storing a plurality of capture reagents (reagents immobilized to microarray; protein array; DNA array), the assay apparatus configured to perform a plurality of different assays (gene expression, DNA Methylation, protein expression, etc.) on a patient sample using the plurality of capture reagents (reagents on the microarray or the various arrays).  Specifically, Van der Zaag at [0017], [0086], [0095], claims 17-18, and Figures 8-9 teaches that the same platform can be used 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have allowed the input of symptoms and configured the control unit as claimed, as taught by Van der Zaag, in the system of copending Application No. 15746896.
One of ordinary skill in the art would have been motivated to have allowed the input of symptoms and configured the control unit as claimed, as taught by Van der Zaag, in order to allow for automated diagnosis and assay selection.
One of ordinary skill in the art would have a reasonable expectation of success, because Van der Zaag teaches a successful machine.
Regarding subsections (i)-(iv) of Applicant’s claim 1, Van der Zaag at [0041] teaches that the control unit analyzes a disease profile database (CDS past patient case database) based on at least one patient symptom input into the user interface (compare similarity of symptoms).  Paragraph 0086 
Applicant has amended the claims to additionally recite “(v) if two or more diseases are selected, cause the assay apparatus to perform the assay by mixing at least two of the plurality of capture reagents to create a single solid phase that corresponds to the two or more diseases”.
Neither the reference application nor Van der Zaag discloses that on a single solid phase there are more than one type of capture reagents (that each perform different assays). 
However Kumar discloses use of more than one type capture reagents on a single solid phase (bead) for performing multiple assays on a sample (see para. 0107), and that the labels on the different labeled reagents are selected to provide distinguishable assay signals such that the different labeled reagents and, therefore, the different target analytes, can be measured independently. Thus, Kumar teaches that multiplex measurements for multiple analytes in a sample can be done by providing on a single bead/solid phase different capturing reagents that bind to different analytes (para. 0107), and one skilled in the art would have been motivated to modify the Van der Zaag to provide different capturing binding reagents on individual particles to bind to different analytes for he purpose of measuring multiple analytes in a sample. The skilled artisan would have had reasonable expectation of success since Kumar teaches that the different analytes can be independently measured using a variety of approaches, such as providing a plurality of labeled binding reagents with different preferences for the analytes (para. 0108).
New claim 23 recites, “wherein at least two diseases are displayed and the user interface is configured to indicate that one of the at least two displayed diseases in (ii) is more likely to be present than another of the at least two displayed diseases based on the inputted at least one patient symptom.” In the combination of references, as discussed above, Van der Zaag (see paras. 0098 and 0101) teaches performing assays that indicate a disease, and Kumar (see para. 0107) teaches use of 
New claim 24 recites “wherein the control unit is configured to determine the at least one disease in i) based on weights assigned to patient symptoms within the disease profile database”. Van der Zaag at [0041] discloses that a processor may access and utilize a CDS past patient cases database 18 in generating the response.  In one suitable approach, a similarity metric is employed to compare the current patient case with cases in the database 18 to identify the most similar past patient cases in the database 18.  The similarity metric may include components measuring similarity of symptoms, number of common symptoms between the current patient case and the past patient case, or other items of similarity or dissimilarity. Van der Zaag in paragraph 0086 discloses that a recommendation module matches the appropriate test which is implemented by the biomarker method. Examiner notes that measuring similarity of symptoms and matching the appropriate test is equivalent to Applicant’s limitations of determining the disease based on weights assigned to patient symptoms within the disease profile database.
Examiner notes that while claim 25 specifies the type of allergens recited in claim 7, claim 25 does not require that the capture reagent be specific for allergens since allergens are still recited as an alternative to disease antigens. Van der Zaag teaches detecting markers of disease (see for example 0098).
This is a provisional nonstatutory double patenting rejection.



However, Van der Zaag at Fig. 1-4 and 9 teaches a system (computer systems displayed in these Fig.) for diagnosing and testing  (Fig. 4) for a disease. Van der Zaag at [0030], [0046], [0075], [0095], [0098], and Fig. 8-9 teaches an assay apparatus (microarray for protein expression, gene expression, protein DNA interactions, etc.) storing a plurality of capture reagents (reagents immobilized to microarray; protein array; DNA array), the assay apparatus configured to perform a plurality of different assays (gene expression, DNA Methylation, protein expression, etc.) on a patient sample using the plurality of capture reagents (reagents on the microarray or the various arrays).  Specifically, Van der Zaag at [0017], [0086], [0095], claims 17-18, and Figures 8-9 teaches that the same platform can be used to perform multiple different modalities and teaches that the computer selects an assay for the patient sample.  Van der Zaag at Fig. 1 and [0037] teaches a user interface (12) in operable communication with the assay apparatus (see Fig. 1).  Van der Zaag at [0037] teaches that the user interface allows for input of at least one patient symptom. Van der Zaag at Fig. 1 and [0038]-[0039] teaches a control unit (CDS processor 14) in operable communication with the user interface (12).  Van der Zaag at [0041] teaches that the control unit analyzes a disease profile database (CDS past patient case database) based on at least one patient symptom input into the user interface (compare similarity of symptoms).  Van der Zaag at [0041], [0071] and Fig. 3-5 teaches outputting at least one recommended assay based on the disease 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have a configured the control unit as claimed, as taught by Van der Zaag, in the system of copending Application No. 15745397.
One of ordinary skill in the art would have been motivated to have configured the control unit as claimed, as taught by Van der Zaag, in the system of copending Application No. 15745397, as taught by Van der Zaag, in order to allow for automated diagnosis and assay selection.
One of ordinary skill in the art would have a reasonable expectation of success, because Van der Zaag teaches a successful machine.
Regarding subsections (i)-(iv) of Applicant’s claim 1, Van der Zaag at [0041] teaches that the control unit analyzes a disease profile database (CDS past patient case database) based on at least one patient symptom input into the user interface (compare similarity of symptoms).  Paragraph 0086 discloses that a recommendation module matches the appropriate test which is implemented by the biomarker method.
Applicant has amended the claims to additionally recite “(v) if two or more diseases are selected, cause the assay apparatus to perform the assay by mixing at least two of the plurality of capture reagents to create a single solid phase that corresponds to the two or more diseases”.
Neither the reference application nor Van der Zaag discloses that on a single solid phase there are more than one type of capture reagents (that each perform different assays). 
However Kumar discloses use of more than one type capture reagents on a single solid phase (bead) for performing multiple assays on a sample (see para. 0107), and that the labels on the different 
New claim 23 recites, “wherein at least two diseases are displayed and the user interface is configured to indicate that one of the at least two displayed diseases in (ii) is more likely to be present than another of the at least two displayed diseases based on the inputted at least one patient symptom.” In the combination of references, as discussed above, Van der Zaag (see paras. 0098 and 0101) teaches performing assays that indicate a disease, and Kumar (see para. 0107) teaches use of more than one type capture reagents on a single solid phase (bead) for measurements of multiple analytes in a sample. Thus, in the combination of references, it would have been predictable that the two capture reagents can be selected to detect two different analytes that indicate two different diseases. 
New claim 24 recites “wherein the control unit is configured to determine the at least one disease in i) based on weights assigned to patient symptoms within the disease profile database”. Van der Zaag at [0041] discloses that a processor may access and utilize a CDS past patient cases database 18 in generating the response.  In one suitable approach, a similarity metric is employed to compare the current patient case with cases in the database 18 to identify the most similar past patient cases in the The similarity metric may include components measuring similarity of symptoms, number of common symptoms between the current patient case and the past patient case, or other items of similarity or dissimilarity. Van der Zaag in paragraph 0086 discloses that a recommendation module matches the appropriate test which is implemented by the biomarker method. Examiner notes that measuring similarity of symptoms and matching the appropriate test is equivalent to Applicant’s limitations of determining the disease based on weights assigned to patient symptoms within the disease profile database.
Examiner notes that while claim 25 specifies the type of allergens recited in claim 7, claim 25 does not require that the capture reagent be specific for allergens since allergens are still recited as an alternative to disease antigens. Van der Zaag teaches detecting markers of disease (see for example 0098).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant has amended the claims and argues that Van der Zaag is silent about mixing at least two of a plurality of capture reagents to create a single solid phase that correspond to the two or more selected diseases. Applicant argues that Van der Zaag is instead concerned with clinical decision support and not combining capture reagents to test for multiple diseases at the same time.
In response, Examiner notes that Kumar teaches this limitation and motivation for detecting multiple analytes in a sample (see grounds for rejection above, for example, in claim 1.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641